576



     OFFICE OF THE ATTORNN          GENERAL OF TEXAS
                           AUSTIN




Eon/C. S. Clar'h, Chairman
Board of Kater Engineera
Austin, Texas
Ijeer Sir:



           Semite Bill $27
Regular Seesion, provid
departmnt,   aszonk, other
%aintenenae and l(isce1
                                         0 salatenanoe.   ...




                                    eetigetions   and sta-
                                   s in coocarction   with
                                . . $25,ooo,oo.~




      of the a~otmt oft c;oney itenised   harein   for ~said.
      purpose.    This provision  sh6ll be applicable
      whether t&e' item for traveling    expenses    is to
      bye pa'%d out of the ap?ropriction    fro:1 the Csnersl
      Fund, froix fees, receipt6    or speo-lsl ~funds col-
      lect.ed by virtue of certain lesvs of LkRn State,
                                                                     577


ffonr   C. 5. Clark,   Fage 2.



        or frQm. other. funds (exclusive of $eder&’ funds)
        available for use by a.depertment.W
             Concerningthis    rider,  in our conference   opinion
~lo. 3032, w5 -made the goner51 observation that, since the
Prohibitioniw5e    clear and explicit,    it needed no construe-.
tion and effectively,    prohibited   the expenditure oft funds’
for’traveling    expenses by a depaartment in exaess of ‘the
B=ount itemized for that purpose.
            Referring’ to the above matter, you request the
opfnion~ of this department upon the question whether ‘.tr%vel-
lag :exp.enses neoeasery to ~accomplish the purposes for which
itemcae3 end 4, above quoted, were :provided by the Legisla-
turo, ‘my be p&d out of such respective     items.
            The rule governing the matter is clear. arid is
05 stated in the provision    of the rider above quoted.     It
io. the application  of the mile which gives rise to difSi-
oulty, for, having stated the rule, it is necessary,      in
wderto    ,apply it, to deter-mine the following question:
             What~~itema provided   by the Legislature
        for expendit~ure by a particular  department were
        intended by the Legislature   to include travel-
        ing exp8nses?st
           In a reoent. conference opinion rendered by this.
department, it was held that, where a department or division
Of e degortment ~5s provided with no speciio’item      for
“tr5vellng  expenses,” but was provided with au item for
“contingent expenses,” .it was the 15gislatlve   intent that
euoh item.should include provision ~for necessary traveling
expanses of the department or divi eion of 5 department.
(Conrerence opinion No, 30S9).
          Your question’ eerves but to emphasize the truism
t33t, in ordor .to apply any sule of law, it is first  neo-
eJs5ry to determine the facts.
           It ia apparent that, in providing items 3 end 4,
nf yollr approprietion nbove quoted, it wss.‘the legislative
:atgt   that. the pum of noney provldad for the accoonplisb
ZQnt of the respootive   objects should ba qvoilable   fork
erPt%lditwe, to defray 511 items of expanse neoeseery~to     b-e
can.   C. .S.   Clark,   pSg.e 3.




;3c~~rred in- oonneotion with the accom~li6hment o,f such ob jecte.
T, otber Pords, Sor the purpose oS osrrying cut the Sunc,tions
s your doyrrrtment grncrelly,       excluding the purpones for
+.fch Items 3 land 4 were-provlde.d,      the Legislature appro-
;:ihted specific    items; but for the purpose of defraying
*II costs and expenoe incident to the performanoe of two
r;ilrate and distinot     iunctions   or dutie6. of gone depart-
SQnt, tb6. Legislature    provided two separate and distinct
i63p SUP eppro~riations.
           The itoa for “traveling      expeuzea . . . $2,‘6OO,OO,v
therefore, 15 not available      to defray traveling     expenses
f.?cldent to the performanoe of the purposes set out in
lim3   3 6~nd4, and, :conversely,    items 3~and 4 ares not ovall-
able to defray expenses incident to the perfomnce            of
t>sremaining Sunotions of your department.           It Sollows
t.hnt the appropriation   for ita    3 is aveilabla    for all
8xpense8, including traveling      expenses, nscesoerily     incurred
by your department in the aooompliahment of the FJrpoae for
%>lch euch item   ie provided     but fox no other ex.penses of
tte departnent:    Likewise,   item 4 is available     for all
expc.nees, including traveling     expenses,   necesssrily   incurred
fn the 6coonpli6hment of the purpose for vrhioh such ~item is
fxovided, but for no other expense of ‘the department.

                                        Youra very truly
                                    ATTOR!ZlWGIXZRALOF TIXA3

                                                        &&LA<
                                    m
                                              R.. W, Feirohild
                                                     Assistant